612 F.2d 1338
MUNRO DRYDOCK, INCORPORATED, Plaintiff, Appellee,v.M/V HERON, Her Engines, Equipment, and Tackle, Apparel,Furniture, and Associated Marine Services, Inc.,Defendants, Appellees.Appeal of UNITED STATES of America.
No. 79-1160.
United States Court of Appeals, First Circuit.
Argued Sept. 12, 1979.Decided Jan. 22, 1980.

Appeal from United States District Court, District of Massachusetts; Joseph L. Tauro, U. S. District Judge.  [467 F.Supp. 513].
Emmett B. Lewis, Atty., C. D., Dept. of Justice, Washington, D. C., with whom Barbara Allen Babcock, Asst. Atty. Gen., Washington, D. C., Edward F. Harrington, U. S. Atty., Boston, Mass. and William Kanter, Atty., C. D., Dept. of Justice, Washington, D. C., were on brief, for appellant.
Edward F. Harrington, New Bedford, Mass., for plaintiff, appellee, Edward Sanchez, Jr.
Before COFFIN, Chief Judge, CAMPBELL, Circuit Judge, and DOOLING,* Senior District Judge.
DOOLING, District Judge.
This case is in this court for a second time, on appeal from a second order confirming the sale of the M/V Heron on September 12, 1978, to appellee Edward Sanchez, Jr., for $7,500.1  Regrettably this second confirmation order must be reversed; the proceedings leading to the order were based upon a very material misconstruction of the order of this court remanding the case to the district court for action not inconsistent with the court's opinion.  Munro Drydock, Inc. v. M/V Heron, 585 F.2d 13 (1st Cir. 1978).
The order of confirmation is vacated and the case is remanded to the district court for further proceedings before a different district judge consistent with the unpublished opinion that has been issued.
Vacated and remanded.



*
 Of the Eastern District of New York, sitting by designation